DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 2.	This Office Action is in response to the Preliminary Amendment field on 10/22/2020.
3.	The IDSs filed on 10/22/2020 and 03/22/2021 are considered and entered.
4.	 Claims 1-12 are pending.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first array of tactile elements” and  “the second array of tactile elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al ( US 20030151597 A1). 
Roberts is directed to Extended Refreshable Tactile Graphic Array For Scanned Tactile Display. [0095] The primary intended application for the apparatus and method of this invention is a computer driven refreshable tactile graphic array for the display of tactile images for blind and visually impaired users
As per claim 1,  Roberts discloses an adapter suitable for modifying the presentation of one or more tactile elements from a first array of tactile elements to a user ([0010] Roberts provides apparatus and methods for extended, refreshable display of graphics, and particularly provides an extended refreshable tactile graphic array for scanned tactile displays that accommodates both a Braille matrix and a closely spaced matrix for graphics, that does not require the application of power to maintain the displayed image once the stimulus points, or pins, have been set, that can be operated using conventional electromechanical actuators each operatively associated with plural stimulus points, and that can be adapted for multi-level (relief) display), comprising: 
a housing defining an input side with and a presentation side, the input side defining a plurality of openings and the presentation side defining a plurality of openings ([0030] FIG. 6 is a top view illustration of a single plate of the stacked configuration of the tactile graphic array of this invention.  [0012] Each pin in the array preferably includes a shaft between an enlarged head and an end. The display surface and pin retention mechanism(s) are preferably established by elements in a matrix of stacked elements, the display surface element having a user accessible display surface and an array of openings each having one of the movable pins maintained therein with the enlarged heads of the pins above the display surface and the pin ends below the display surface element. The actuating means is positioned to selectively contact the pin ends for moving pins maintained at the array of openings);
one or more tactile elements from a second array of tactile elements for presentation to a user on the presentation side of said housing ([0011] The apparatus includes a display surface having a pin array of at least hundreds of movable pins maintained. A pin retention mechanism (or mechanisms) is established adjacent to the display surface for holding pins in a position when moved. An actuating means selectively moves selected pins in the pin array between at least first and second positions, with a single actuator of the actuating means able to establish movement of multiple pins in the pin array, also see Fig. 6, and [0012]).and 
 wherein said input side of said housing is configured to be in mechanical communication between said one or more tactile elements from the first array of tactile elements and said one or more tactile elements from the second array of tactile elements ([0044] In the apparatus of this invention, extended tactile graphic array requires the functions of setting pins 21, retaining the pins in the desired configuration, and resetting pins 21. A configuration of stacked elements is preferred to implement these functions. The overall display is designed in multiple layers 43 (shown in FIG. 5 laid side by side, it being understood that in operation the layers are stacked one atop the other and that more than two layers, depending on function, may be utilized), where each layer 43 performs one or a small number of specific display functions, and each layer 43 has a relatively simple mechanical configuration, also see  [0051]).

As per claim 2,  Roberts further discloses that the adapter of claim 1, wherein the size or shape of the one or more tactile elements of said second array of tactile elements is different as compared to the one or more tactical elements of the first array of tactile elements ( for example as illustrated in Fig. 4,  [0039] top portions 25 of pins 21 thus preferably include rounded heads 31 that are larger than shafts 27 of the pins, similar to the heads of round-headed nails. Heads 31 are relatively positioned at surface 23 of the display apparatus of this invention sufficiently close so that heads 31 of pins 21 nearly touch. [0038, 0043  and 0084]).

As per claim 3,  Roberts further discloses that  adapter of claim 1, wherein the first array of tactile elements comprises two or more tactile elements (see [0042} a staggered array configuration (as illustrated at FIG. 3) offers greater pin 21 density relative to the diameter of pin heads 31, and thus produces a more realistic tactile reproduction of geometric forms than a rectangular array, also see  Para. 0021-0022)

As per claim 4,  Roberts further discloses that the  adapter of claim 1, wherein the second array of tactile elements comprises two or more tactile elements ([0089]  The spacing between dots in a Braille cell, the spacing between Braille cells in a row, and the spacing between rows of Braille cells are all different, so Standard Braille cannot be presented on a regular rectangular array. see at least Fig. 4, and [0054]).

As per claim 5,  Roberts further discloses that the adapter of claim 3, wherein the distance between the center of two tactile elements of the second array of tactile elements is different between the center of two tactile elements of the first array of tactile elements ([0054] Because of the close spacing of the pins and consequent small dimensions of the pin features, the actual travel distance of the interlock mechanism may be very small--less than the distance between pins. see at least Fig. 4) .

As per claim 6,  Roberts further discloses that the adapter of claim 1, wherein the one or more tactile elements of the first array of tactile elements is suitable for being in a first raised position to become part of a braille character and a second position that does not serve as part of a braille character ([0038] Pins 21 are oriented perpendicular to an extended reading (or sensing) surface 23 (such as illustrated in FIGS. 2 through 4 and 6, and wherein hundreds of pins are utilized as a minimum), and are raised or lowered (moved perpendicular to the reading surface) to form the tactile graphic images. also see  [0039]).

As per claim 7,  Roberts further discloses that the adapter of claim 1, wherein the one or more tactile elements of the second array of tactile elements is suitable for being in a first raised position to become part of a braille character and a second position that does not serve as part of a braille character ([0038] Pins 21 are oriented perpendicular to an extended reading (or sensing) surface 23 (such as illustrated in FIGS. 2 through 4 and 6, and wherein hundreds of pins are utilized as a minimum), and are raised or lowered (moved perpendicular to the reading surface) to form the tactile graphic images. also see  [0039]).

As per claim 8,  Roberts further discloses that the adapter of any one prior claim 1, wherein the number of tactile elements in the first array of tactile elements is greater than the number of tactile elements in the second array of tactile elements ( [0042] Several different pin array configurations could be utilized at surface 23, configuration of the pin array chosen taking into account the needs of the intended applications as well as the simplicity of implementation. A uniform rectangular array of pins (as illustrated at FIG. 2) is the most versatile, is easy to implement, and can be effectively driven by a wide variety of scanning mechanisms. A staggered array configuration (as illustrated at FIG. 3) offers greater pin 21 density relative to the diameter of pin heads 31, and thus produces a more realistic tactile reproduction of geometric forms than a rectangular array. The offset of the pins in such an array must be taken into account in the pin driving algorithm.

As per claim 9,  Roberts further discloses that the  adapter of any one of claim 1, wherein the number of tactile elements in the first array of tactile elements is less than the number of tactile elements in the second array of tactile elements ([0042] Several different pin array configurations could be utilized at surface 23, configuration of the pin array chosen taking into account the needs of the intended applications as well as the simplicity of implementation. A uniform rectangular array of pins (as illustrated at FIG. 2) is the most versatile, is easy to implement, and can be effectively driven by a wide variety of scanning mechanisms. A staggered array configuration (as illustrated at FIG. 3) offers greater pin 21 density relative to the diameter of pin heads 31, and thus produces a more realistic tactile reproduction of geometric forms than a rectangular array. The offset of the pins in such an array must be taken into account in the pin driving algorithm).

As per claim 10,  Roberts further discloses that the adapter of any one of claim 1, wherein the number of tactile elements in the first array of tactile elements is equal to the number of tactile elements in the second array of tactile elements. ( [0092] The extended tactile graphic array is constrained to place the stimulus points at the physical locations of the pins 21 that make up the array,   and see  arrangements or  layouts of Figs. 2-4, 6 , 8 and 10, corresponding descriptions ).

As per claim 11,  Roberts further discloses a  method for altering the size, shape, absolute position, relative position, or texture of two or more tactile elements comprising the acts of ([0004] Approaches for providing refreshable arrays of tactile graphics (i.e., graphics that remain statically positioned as a user senses them, for example by movement of the hand in contact with the graphic display, but are able to be changed at the array surface after the user has sensed them) have also been heretofore suggested and/or utilized. [0089] 2) adjust the dimensions of the Braille text so that while it no longer exactly matches Standard Braille dimensions, the match is as close as can be achieved with the available pin array, and so that the individual Braille cells displayed can be clearly distinguished from the neighboring cells);
providing a first surface where two or more tactile elements from a first group of tactile elements can be observed (Apparatus and methods for extended refreshable tactile graphic display are disclosed, the apparatus including an array of pins at a display surface, with pin setting actuators and display surface matrix preferably being separable units. The display matrix is provided by stacked functional layers, functions including temporary pin retention and pin locking. See Abstract, Also see [0021]);
providing an adapter defining a second surface where one or more tactile elements of a second group of tactile elements can be observed ([0020] provide an extended refreshable tactile graphic array apparatus for tactile display that includes a display surface having a pin array of at least hundreds of movable pins maintained thereat, pin retention means for holding pins in a position when moved, and actuating means for selectively moving pins in the pin array between at least first and second positions, a single actuator of the actuating means for moving multiple pins in the pin array); and
wherein the adapter is in mechanical communication with the one or more tactile elements from the first group of tactile elements that can be observed so that size, shape, absolute position, relative position, or texture of one or more tactile elements from the second surface is different from the size, shape, absolute position, relative position, or texture of the one or more tactile elements from the first surface ([0044] In the apparatus of this invention, extended tactile graphic array requires the functions of setting pins 21, retaining the pins in the desired configuration, and resetting pins 21. A configuration of stacked elements is preferred to implement these functions. The overall display is designed in multiple layers 43 (shown in FIG. 5 laid side by side, it being understood that in operation the layers are stacked one atop the other and that more than two layers, depending on function, may be utilized), where each layer 43 performs one or a small number of specific display functions, and each layer 43 has a relatively simple mechanical configuration, also see  [0051]).

As per claim 11,  Roberts further discloses that the method of claim 11, wherein the tactile elements from the first surface are arranged to form Braille characters and the tactile elements from the second surface are spaced uniformly as measured from the center of each tactile element ([0089] 1) position the pins in the layout of the extended array in the proper configuration to display Braille, with additional pins as needed to obtain relatively uniform pin spacing for graphics applications (as shown in FIG. 4), or 2) adjust the dimensions of the Braille text so that while it no longer exactly matches Standard Braille dimensions, the match is as close as can be achieved with the available pin array, and so that the individual Braille cells displayed can be clearly distinguished from the neighboring cells).
 

CONCLUSION

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abebe  et al (US 20180240362 A1) is directed to REFRESHABLE BRAILLE DISPLAY DEVICE.  Abebe discloses a method, comprising the step of: operating a refreshable Braille display device comprising: (a) a housing comprising a surface containing a set of first tactile markers thereon; (b) a carriage in cooperation with the housing, the carriage having a surface containing a second tactile marker thereon and a series of individual refreshable Braille cells positioned above the tactile marker for tactile reading by a user; and (c) a moving mechanism for moving the carriage relative to the housing such that the tactile marker on the surface of the carriage is aligned with one of the tactile markers in the set of tactile markers on the surface of the housing; wherein the operating step is implemented via at least one processor operatively coupled to the refreshable Braille display device.

8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
9.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173